     Case 9:20-cv-00587-BKS-ATB Document 5 Filed 06/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


BRANDON WEIG,
                                   Plaintiff,

              v.                                                        9:20-CV-0587
                                                                        (BKS/ATB)

CLINTON CORRECTIONAL FACILITY, et al.,

                                   Defendants.


APPEARANCES:

BRANDON WEIG
Plaintiff, Pro Se
15-B-3375
Clinton Correctional Facility
P.O. Box 2000
Dannemora, NY 12929


BRENDA K. SANNES
United States District Judge

                                    DECISION and ORDER

       Plaintiff Brandon Weig commenced this action by filing a pro se complaint for relief

pursuant to 42 U.S.C. § 1983 together with an application to proceed in forma pauperis. Dkt.

No. 1 ("Compl."); Dkt. No. 2 ("IFP Application"). Presently before the Court is a letter from

plaintiff in which he states that he "no longer wants to pursue" this action because

"[e]verything has been settled and there was no case of discrimanation [sic]." Dkt. No. 4.

       The Court construes plaintiff’s letter request as a motion to voluntarily dismiss this

action pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure. Rule 41(a)

provides, in relevant part, that a "plaintiff may dismiss an action without a court order by filing
      Case 9:20-cv-00587-BKS-ATB Document 5 Filed 06/02/20 Page 2 of 2




. . . a notice of dismissal before the opposing party serves either an answer or a motion for

summary judgment." Fed. R. Civ. P. 41(a)(1)(A)(i). Since defendants have not answered or

moved for summary judgment, plaintiff is entitled to voluntary dismissal of this action without

prejudice, without further order of the court, upon the filing of such a notice.1

        In light of the foregoing, upon the filing of plaintiff's notice requesting to withdraw this

action, this action was dismissed, without prejudice, and an order of the court was not

required in order to implement that dismissal.

        WHEREFORE, it is hereby

        ORDERED that in accordance with plaintiff's notice (Dkt. No. 4) to voluntarily dismiss

this action, the Clerk of the Court shall close this case and reflect that the action is

voluntarily dismissed without prejudice pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules

of Civil Procedure; and it is further

        ORDERED that the Clerk of the Court shall serve plaintiff with a copy of this Decision

and Order, along with a copy of the other filings in this case (Dkt. Nos. 1, 2, and 3).

IT IS SO ORDERED.

Dated: June 2, 2020
       Syracuse, NY




          1
            Indeed, the Court has yet to even address the sufficiency of plaintiff's IFP Application or complete an
initial review of the complaint in accordance with 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A.

                                                         2
